Citation Nr: 0718133	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-20 291	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran's case was remanded to the RO for additional 
development in August 2005.  The case is again before the 
Board for appellate review.


REMAND

After review of the claims file the Board has determined that 
a remand is once again necessary.  

Associated with the claims file are several decisions from 
the Social Security Administration (SSA).  The final decision 
was dated in January 1993 and was favorable to the claimant.  
The January 1993 grant of benefits appears to have been based 
on the fact that the veteran suffered from paranoid 
schizophrenia that was present from at least June 1964 and 
probably earlier.  The SSA decisions of record do not include 
any medical records that were relied upon by the SSA in 
promulgating the favorable decision.  In order to properly 
evaluate the veteran's claim, any medical records relied upon 
by the SSA should be requested and associated with the claims 
file.  If the records are unavailable, a negative reply 
should be associated with the claims file.  

The Board remanded this case in August 2005 for a VA 
psychiatric examination. The examiner was asked to review the 
claims file, and any necessary tests or studies were to be 
accomplished.  The examiner was requested to list all of the 
veteran's psychiatric diagnoses, provide the onset date of 
any disorders, and provide a medical opinion as to whether 
any of the psychiatric diagnoses were the result of service.  
Finally, the examiner was requested to provide an opinion as 
to whether any psychiatric disorder that pre-existed service 
increased in severity during service and, if so, whether the 
increase was due to the natural progression of the disease.  

Review of the post-remand November 2005 VA psychiatric 
examination report reveals that the examiner stated that the 
claims file and medical records had been reviewed.  However, 
the examiner did not comment upon any of the pertinent 
records, such as the veteran's service medical records, which 
show that the veteran apparently experienced an anxiety 
neurosis at entry in August 1953 and was later given a 
revised psychiatric profile of S-3 in May 1954 (compared to 
an earlier S-1 profile).  Rather, it appears that the 
examiner based all conclusions entirely on the veteran's own 
self-reported history.  The VA examiner merely reported that 
the veteran said he had suffered from depression for many 
years.  The examiner failed to relate any detailed history 
gained by a review of the record, and no explanation was 
given for the current diagnosis, which differs from earlier 
ones, or for the opinion that the veteran's depression 
started just 12 years earlier.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).

Furthermore, at the time of the November 2005 VA examination 
the veteran reported that he received psychiatric treatment 
and medication from a "Dr. Papa."  It does not appear that 
any records from Dr. Papa have been requested or associated 
with the claims file.  

Also associated with the claims file are VA outpatient 
treatment reports dated through March 2006.  Any additional 
VA treatment records prepared after March 2006 should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for his psychiatric 
disability(ies).  After securing the 
necessary releases, obtain those 
records that have not previously 
been secured.  Specifically request 
all VA treatment records dated after 
March 2006 and the psychiatric 
treatment records from Dr. Papa.   

2.  Contact the SSA and obtain 
medical evidence pertinent to the 
January 1993 favorable decision.  
Any necessary medical releases 
should be obtained from the veteran.  
A response from the SSA should be 
sought, even if no records are 
available.

3.  Schedule the veteran for a VA 
examination with a psychiatrist.  It 
is imperative that the claims file 
be made available to the examiner 
for review in connection with the 
examination.  The report of the 
examination must include responses 
to each of the following items:  

	A.  List all psychiatric 
diagnoses that the veteran has.

	B.  For each diagnosis reported 
in response to item A, above, state 
the medical probabilities that the 
disorder is the result of a disease 
or injury the veteran had in 
service.

	C.  For each diagnosis reported 
in response to item A, above, 
provide an opinion as to the time of 
onset of the disorder, stated in 
terms of medical probabilities.  (If 
it is determined that the onset of 
currently diagnosed disability was 
after the veteran's separation from 
service, the examiner should 
reconcile such an opinion with the 
references to psychiatric disability 
both before and during service.)

	D.  If the veteran experiences 
the same anxiety neurosis as noted 
at his induction into military 
service, provide medical opinions in 
response to each of the following 
questions:

	(1).  Was there an increase in 
disability during the veteran's 
active service?  (The examiner 
should comment on the meaning of the 
revision of the veteran's 
psychiatric profile in May 1954 from 
S-1 to S-3, and the June 1955 
separation examination report 
showing a normal psychiatric 
status.)

	(2)  If there was an increase 
in disability during service, was 
the increase beyond the natural 
progression of the disorder?  An 
explanation for the opinion should 
be provided.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2006).)  

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

5.  After undertaking any additional 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
any benefit sought is not granted, 
the veteran should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VA.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

